Title: Saturday. March 12.
From: Adams, John
To: 


       There has been and is a Party in the Nation, a very small one indeed, who have pretended to be conscienciously perswaded, that the Pretender has a Right to the Throne. Their Principles of Loyalty, hereditary Right, and passive obedience have led them to this Judgment, and Opinion. And as long as they keep these Opinions to themselves, there is no Remedy against them. But as soon as they express these opinions publicly, and endeavour to make Proselytes, especially if they take any steps to introduce the Pretender, they become offenders, and must suffer the Punishment due to their Crimes. Private Judgment might be alledged in Excuse for many Crimes—a poor Enthusiast may bring himself to believe it lawfull for him to steal from his rich Neighbour, to supply his Necessities, but the Law will not allow of this Plea. The Man must be punished for his Theft.
       Ravaillac and Felton probably thought, they were doing their Duty, and nothing more, when they were committing their vile assassinations: But the Liberty of private Conscience, did not exempt them from the most dreadfull Punishment that civil Authority can inflict or human Nature endure.
       Hutchinson and Oliver might be brought by their interested Views and Motives, sincerely to think that an Alteration in the Constitution of this Province, and an “Abridgment of what are called English Liberties,” would be for the Good of the Province, of America, and of the Nation. In this they deceived themselves, and became the Bubbles of their own Avarice and Ambition. The rest of the World are not thus deceived. They see clearly, that such Innovations will be the Ruin not only of the Colonies, but of the Empire, and therefore think that Examples ought to be made of these great offenders, in Terrorem.
       The Enmity of Govr. Bernard, Hutchinson and Oliver, and others to the Constitution of this Province is owing to its being an Obstacle to their Views and Designs of Raising a Revenue by Parliamentary Authority, and making their own Fortunes out of it.
       The Constitution of this Province, has enabled the People to resist their Projects, so effectually, that they see they shall never carry them into Execution, while it exists. Their Malice has therefore been directed against it, and their Utmost Efforts been employed to destroy it.
       There is so much of a Republican Spirit, among the People, which has been nourished and cherished by their Form of Government, that they never would submit to Tyrants or oppressive Projects.
       The same Spirit spreads like a Contagion, into all the other Colonies, into Ireland, and into Great Britain too, from this single Province, of Mass. Bay, that no Pains are too great to be taken, no Hazards too great to be run, for the Destruction of our Charter.
      